EXHIBIT 10.3
 
 
 
 
 
 
 
 
 
NOTE PURCHASE AGREEMENT


20% Convertible Secured Promissory Note
 
 
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) is entered into on March 28,
2014 (the “Effective Date”) by and between SearchCore, Inc., a Nevada
corporation (“SearchCore”) and [Insert] (the “Purchaser”).  SearchCore and the
Purchaser shall each be referred to as a “Party” and collectively as the
“Parties.”


RECITALS


WHEREAS, SearchCore, through its wholly-owned subsidiary, Wisdom Homes of
America, Inc., a California corporation (“WHOA”), is engaged in the business of
manufacturing and selling manufactured homes;


WHEREAS, SearchCore desires to sell, and Purchaser desires to purchase, a 20%
convertible secured promissory note in the principal amount of One Hundred
Thousand Dollars ($100,000), convertible into common stock of SearchCore (the
“Note Shares”) at $0.08 per share, a copy of which is attached hereto as Exhibit
A (the “Note,” and together with the Note Shares, the “Securities”);


WHEREAS, SearchCore is the holder of a certain Secured Promissory Note dated
December 31, 2012, in the original principal amount of Three Million Dollars
($3,000,00) (the “Collateral Note”), pursuant to which it receives monthly
payments of One Hundred Thousand Dollars ($100,000) (the “Collateral Note
Receipts”), and the Parties agree that, pursuant to a Pledge and Security
Agreement, a copy of which is attached hereto as Exhibit B, SearchCore will
pledge and place into escrow, on a monthly basis, Fifteen Thousand Dollars
($15,000) from the Collateral Note Receipts if the Note is not paid in full
within six (6) months of the Effective Date (the “Collateral Note Payments”) and
will use the Collateral Note Payments to satisfy its obligations under the Note;


WHEREAS, the Parties further agree that, pursuant to the Pledge and Security
Agreement, SearchCore will place one million two hundred and fifty thousand
(1,250,000) shares of its common stock into escrow (the “Reserved Shares”) as
security for SearchCore’s performance under the Note;


WHEREAS, the Parties further agree that the escrow into which the Collateral
Note Payments and the Reserved Shares are to be placed shall be governed in
accordance with the Escrow Agreement attached hereto as Exhibit C (the “Escrow
Agreement”).


NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
 
 
2

--------------------------------------------------------------------------------

 


AGREEMENT
 
1. PURCHASE OF THE NOTE: On the Closing Date (as hereinafter defined), subject
to the terms and conditions set forth in this Agreement, the Purchaser hereby
agrees to purchase, and SearchCore hereby agrees to sell, the Note, for a total
purchase price equal to the principal amount of the Note (the “Purchase Price”).
 
2. CLOSING AND DELIVERY:
 
a) Upon the terms and subject to the conditions set forth herein, the
consummation of the purchase and sale of the Note (the “Closing”) shall be held
simultaneous with the execution of this Agreement, or at such other time
mutually agreed upon between the constituent Parties (the “Closing Date”). The
Closing shall take place at the offices of counsel for SearchCore set forth in
Section 6 hereof, or by the exchange of documents and instruments by mail,
courier, facsimile and wire transfer to the extent mutually acceptable to the
Parties hereto.
 
b) At the Closing the Company and the Purchaser shall execute this Agreement,
the Note, the Pledge and Security Agreement, the Escrow Agreement, and the
Purchaser shall pay to the Company the Purchase Price.


3. REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER: The Purchaser hereby
represents, warrants and agrees as follows:


a) Purchase for Own Account.  Purchaser is acquiring the Securities solely for
his, her, or its own account and beneficial interest for investment and not for
sale or with a view to distribution of the Securities or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.


b) Ability to Bear Economic Risk.  Purchaser acknowledges that an investment in
the Securities involves a high degree of risk, and represents that it is able,
without materially impairing its financial condition, to hold the Securities for
an indefinite period of time and to suffer a complete loss of its investment.
 
c) Access to Information. Purchaser acknowledges that it has been furnished with
such financial and other information concerning SearchCore, and its directors
and officers, and its business and proposed business, as the Purchaser considers
necessary in connection with the Purchaser’s investment in the Securities.  As a
result, the Purchaser is thoroughly familiar with the proposed business,
operations, properties and financial condition of SearchCore and has discussed
with its respective officers any questions the Purchaser may have had with
respect thereto.  The Purchaser understands:
 
 
3

--------------------------------------------------------------------------------

 


(i) The risks involved in this investment, including the speculative nature of
the investment;

 
(ii) The financial hazards involved in this investment, including the risk of
losing the Purchaser’s entire investment;

 
(iii) The lack of liquidity and restrictions on transfers of the Securities; and
 
(iv) The tax consequences of this investment.


The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Securities and the merits and risks of an investment in
the Securities.


d) Securities Part of Private Placement.  The Purchaser has been advised that
the Securities have not been registered under the Securities Act of 1933, as
amended (the “Act”), or qualified under the securities law of any state, on the
ground, among others, that no distribution or public offering of the Securities
is to be effected and the Securities will be issued by SearchCore in connection
with a transaction that does not involve any public offering within the meaning
of section 4(a)(2) of the Act and/or Regulation D as promulgated by the
Securities and Exchange Commission under the Act, and under any applicable state
blue sky authority.  The Purchaser understands that the issuer is relying in
part on the Purchaser’s representations as set forth herein for purposes of
claiming such exemptions and that the basis for such exemptions may not be
present if, notwithstanding the Purchaser’s representations, the Purchaser has
in mind merely acquiring the Securities for resale on the occurrence or
nonoccurrence of some predetermined event.  The Purchaser has no such intention.


e) Purchaser Not Affiliated with Issuer.  The Purchaser, either alone or with
the Purchaser’s professional advisers (i) are unaffiliated with, have no equity
interest in, and are not compensated by, SearchCore or any affiliate or selling
agent of SearchCore, directly or indirectly; (ii) has such knowledge and
experience in financial and business matters that the Purchaser is capable of
evaluating the merits and risks of an investment in the Securities; and (iii)
has the capacity to protect the Purchaser’s own interests in connection with the
Purchaser’s proposed investment in the Securities.


f) Further Limitations on Disposition.  Purchaser further acknowledges that the
Securities are restricted securities under Rule 144 of the Act, and, therefore,
when the issuer issues certificates reflecting the ownership interest in the
Securities, those certificates will contain a restrictive legend substantially
similar to the following:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.
 
 
4

--------------------------------------------------------------------------------

 
 
Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the
Securities unless and until:


(i)           There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or
 
(ii)           There is an available exemption from the registration
requirements of the Securities Act and the Purchaser shall have furnished
SearchCore with an opinion of counsel, reasonably satisfactory to SearchCore,
that such disposition will not require registration under the Act or any
applicable state securities laws.


Notwithstanding the provisions of subparagraphs (i) and (ii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the issuer is obtained.
 
g) Accredited Investor Status (Please check one).  Purchaser is an
 
_______is
 
_______ is not


an “accredited investor” as such term is defined in Rule 501 under the Act
because Purchaser either:
 
(i)           has a net worth of at least $1,000,000 (for purposes of this
question, Purchaser may include a spouse's net worth and may include the fair
market value of home furnishings and automobiles, but must exclude from the
calculation the value of Purchaser’s primary residence and the related amount of
any indebtedness on primary residence up to the fair market value of the primary
residence (any indebtedness that exceeds the fair market value of the primary
residence must be deducted from net worth calculation)), or


(ii)           had an individual income of more than $200,000 in each of the two
most recent calendar years, and reasonably expects to have an individual income
in excess of $200,000 in the current calendar year; or along with Purchaser’s
spouse had joint income in excess of $300,000 in each of the two most recent
calendar years, and reasonably expects to have a joint income in excess of
$300,000 in the current calendar year.
 
 
5

--------------------------------------------------------------------------------

 


For purposes of this Agreement, “individual income” means “adjusted gross
income” as reported for Federal income tax purposes, exclusive of any income
attributable to a spouse or to property owned by a spouse:  (i) the amount of
any interest income received which is tax-exempt under Section 103 of the
Internal Revenue Code of 1986, as amended, (the “Code”), (ii) the amount of
losses claimed as a limited partner in a limited partnership (as reported on
Schedule E of form 1040), (iii) any deduction claimed for depletion under
Section 611 et seq. of the Code and (iv) any amount by which income from
long-term capital gains has been reduced in arriving at adjusted gross income
pursuant to the provisions of Sections 1202 of the Internal Revenue Code as it
was in effect prior to enactment of the Tax Reform Act of 1986.


For purposes of this Agreement, “joint income” means, “adjusted gross income,”
as reported for federal income tax purposes, including any income attributable
to a spouse or to property owned by a spouse, and increased by the following
amounts:  (i) the amount of any interest income received which is tax-exempt
under Section 103 of the Code, (ii) the amount of losses claimed as a limited
partner in a limited partnership (as reported on Schedule E of Form 1040),
(iii) any deduction claimed for depletion under Section 611 et seq. of the Code
and (iv) any amount by which income from long-term capital gains has been
reduced in arriving at adjusted gross income pursuant to the provisions of
Section 1202 of the Internal Revenue Code as it was in effect prior to enactment
of the Tax Reform Act of 1986.
 
h) Purchaser Qualifications.


 (i)If the Purchaser is an individual, the Purchaser is over 21 years of age;
and if the Purchaser is an unincorporated association, all of its members are of
such age.


(ii)If the Purchaser is a corporation, partnership, employee benefit plan or
IRA, the Purchaser was either:


(a)not formed for the purpose of investing in the Securities, has or will have
other substantial business or investments, and is (please check one):


 
_____an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or

 
 
6

--------------------------------------------------------------------------------

 


 
_____an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or



 
_____each of its shareholders, partners, or beneficiaries is an Accredited
Purchaser; or



 
_____the plan is a self-directed employee benefit plan and the investment
decision is made solely by a person that is an Accredited Purchaser; or



 
_____a corporation, a partnership, or a Massachusetts or similar business trust
with total assets in excess of $5,000,000.



(b)formed for the specific purpose of investing in the Securities, and is an
Accredited Purchaser because each of its shareholders or beneficiaries is an
Accredited Purchaser.


(iii)If the Purchaser is a Trust, the Purchaser was either:


(a)not formed for the specific purpose of investing in the Securities, and is an
Accredited Purchaser because (please check one):


 
_____the trust has total assets in excess of $5,000,000 and the investment
decision has been made by a “sophisticated person”; or



 
_____the trustee making the investment decision on its behalf is a bank (as
defined in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Securities Act, acting in
its fiduciary capacity; or



 
_____the undersigned trustee certifies that the trust is an Accredited Purchaser
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Purchaser; or



 
_____the undersigned trustee certifies that the trust is an Accredited Purchaser
because all of the beneficial owners of the trust are Accredited Investors

 
 
7

--------------------------------------------------------------------------------

 


(b)formed for the specific purpose of investing in the Securities, and the
undersigned trustee(s) certifies that the trust is an Accredited Purchaser
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Purchaser.


i) Purchaser Authorization.  The Purchaser is empowered and duly authorized to
enter into this Agreement, the Note, the Pledge and Security Agreement, and the
Escrow Agreement under any governing document, partnership agreement, trust
instrument, pension plan, charter, certificate of incorporation, bylaw provision
or the like; this Agreement constitutes a valid and binding agreement of the
Purchaser enforceable against the Purchaser in accordance with its terms; and
the person signing this Agreement on behalf of the Purchaser is empowered and
duly authorized to do so by the governing document or trust instrument, pension
plan, charter, certificate of incorporation, bylaw provision, board of directors
or stockholder resolution, or the like.


4.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY
SEARCHCORE:  SearchCore hereby represents, warrants and agrees as follows:


a) Authority of Issuer.  The issuer has all requisite authority to execute and
deliver this Agreement, the Note, the Pledge and Security Agreement, the Escrow
Agreement, and to carry out and perform the obligations under the terms of each
of the foregoing agreements.
 
b) Authorization.  All actions on the part of the issuer necessary for the
authorization, execution, delivery and performance of this Agreement by the
issuer and the performance of the issuer’s obligations hereunder has been taken
or will be taken prior to the issuance of the Securities.  This Agreement, when
executed and delivered by the issuer, shall constitute valid and binding
obligations of the issuer enforceable in accordance with their terms, subject to
laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Securities will be validly issued, fully
paid and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the issuer, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the issuer; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time the transfer is proposed.
 
c) Governmental Consents.  All consents, approvals, orders or authorizations of,
or registrations, qualifications, designations, declarations or filings with,
any governmental authority required on the part of the issuer in connection with
the valid execution and delivery of this Agreement, the offer, sale or issuance
of the Securities, or the consummation of any other transaction contemplated
hereby shall have been obtained, except for notices required or permitted to be
filed with certain state and federal securities commissions, which notices will
be filed on a timely basis.
 
 
8

--------------------------------------------------------------------------------

 
 
d) Use of Proceeds.  The net proceeds from the sale of the Securities will be
used for general working capital purposes in conjunction with the opening and
operation of manufactured home retail centers in the Midwest.
 
e)           Placement Agent Fee.  No finders or placement agent fees will be
paid in connection with this offering.
 
5.           INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and
defend SearchCore and its officers and directors and hold them harmless from and
against any and all liability, damage, cost or expense incurred on account of or
arising out of:
 
(a)           Any breach of or inaccuracy in the Purchaser’s representations,
warranties or agreements herein;


(b)           Any disposition of any Securities contrary to any of the
Purchaser’s representations, warranties or agreements herein;


(c)           Any action, suit or proceeding based on (i) a claim that any of
said representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from SearchCore or any director
or officer of SearchCore under the Act, or (ii) any disposition of any
Securities.


6.           MISCELLANEOUS:


a) Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
b) Governing Law; Venue.  This Agreement shall be governed by and construed
under the laws of the State of California as applied to agreements among
California residents, made and to be performed entirely within the State of
California.  The Parties agree that any action brought to enforce the terms of
this Agreement will be brought in the appropriate federal or state court having
jurisdiction over Orange County, California.
 
c) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
 
9

--------------------------------------------------------------------------------

 
 
d) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:
 
       If to SearchCore:
SearchCore, Inc.
26597 Rancho Parkway South
Lake Forest, CA  92630
Attn: James Pakulis
Facsimile (___)         

 
       with a copy to:
Clyde Snow & Sessions, P.C.
201 S. Main Street, 13th Floor
Salt Lake City, UT  84111
Attn:  Brian A. Lebrecht
Facsimile (801) 521-6280

 
       If to Purchaser: 
[Insert]
Facsimile (___)

 
or at such other address as SearchCore or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.
 
f) Payments.  Any payments to Purchaser under this Agreement, the Note, the
Pledge and Security Agreement, or the Escrow Agreement shall be sent to:



g) Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by SearchCore and the Purchaser.
 
 
10

--------------------------------------------------------------------------------

 
 
h) Entire Agreement; Successors.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof, and replaces all understandings and
agreements, written or oral, between the Parties and no Party shall be liable or
bound to the other Party in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein.  The
representations, warranties and agreements contained in this Agreement shall be
binding on the Purchaser’s successors, assigns, heirs and legal representatives
and shall inure to the benefit of the respective successors and assigns of
SearchCore and its directors and officers.
 
i) Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.


j) Currency.  All currency is expressed in U.S. dollars.

 
[remainder of page intentionally left blank; signature page to follow]
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties have executed this Note Purchase Agreement as of
the date first written above.
 
“SearchCore”
“Purchaser”
   
SearchCore, Inc.,
[Insert]
a Nevada corporation
      ___________________________________ 
______________________________________
By: James Pakulis
By: ___________________________________
Its: President and Chief Executive Officer
Its: ___________________________________
   

 
 
12

--------------------------------------------------------------------------------

 




Exhibit A


20% Convertible Secured Promissory Note
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Exhibit B


Pledge and Security Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14

--------------------------------------------------------------------------------

 


Exhibit C


Escrow Agreement
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 